Holcomb, O. J.
The defendant in error had been in the employment of the plaintiff in error as a farm hand and, upon his discharge from such employment, brought an action and recovered judgment on the ground that his contract of employment had been violated, in that he had been discharged before the expiration of the term for which employed and without any just cause therefor. Counsel for plaintiff in error says that the contract of hire is based on a written contract, and that the defendant ivas, under the evidence, justified in discharging the plaintiff when he did because there had been a failure of crops which, under the contract, was a ground for its termination; that the contract ( f employment was for an indefinite period, and also the discharge was justified because the plaintiff was not a competent farm hand. “We think,” says counsel for plaintiff in error, “the only proposition involved in this case is whether or not the circumstances and the evidence in the case justified the discharge of the defendant in error.” The controversy thus resolves itself into a question of whether the evidence is sufficient to sustain the verdict. The contract of employment is evidenced by a ivritten correspondence between the parties. The plaintiff was at the lime living in Illinois. He was a man of a family and was induced, by reason of the contract, to move to Kearney *755county, on a farm belonging to tbe defendant, to do the ordinary work of a farm hand. In the first letter of the defendant to the plaintiff, of date November 17, 1900, after stating the details regarding the proposed employment, and that work was to commence April the first next, it is said: “If you think you want to try it one year, I will give you first chance, as I have no one hired yet.” In a second letter of later date, in ansAver to one from the plaintiff, defendant says: - “I will pay a good man $25 per month and, unless there is a failure of crops, I Avill want him steady all the time.” While not altogether clear, avc think a fair construction of the letters referred to, in vieAA’ of the situation of the parties, means that the employment Avas to continue for one year, and the plaintiff’s services would be Avanted steadily for a longer time, unless there was a failure of crops. But, if it be held that the true interpretation is that the condition applied to the first year of the employment, it can hardly be said that the evidence is so overpoAvering on the point of the failure of crops in that year as to alloAV the defendant, at his pleasure, to terminate the contract. The evidence does not disclose a total but only a partial failure of crops. The trial court took the view, and so instructed the jury, that it was for them to determine, as a question of fact, Avhether there AAras, under the evidence, such a failure of crops as was Avitliin the contemplation of the parties to the contract.
There is yet another consideration Avhich we think must dispose of the defendant’s contention in this regard. The answer does not plead the happening of the condition relative to crop failure, whatever view may be taken as to the proper construction of the contract in this respect. All that is alleged is“Defendant met to a great extent Avith failure of crops during said year.” This does not amount to an allegation that there Avas such a failure as gave him a right to terminate the contract, nor does he allege that it was terminated on that account. On the contrary, it appears that the employment of the plaintiff Avas continued till after all of the fall Avork on the farm Avas done, *756and long after tbe crop production became known, when he was then discharged for other alleged reasons. On the question of his incompetency and failure to do satisfactory farm work, the evidence is conflicting, and we are satisfied it is sufficient to support the finding of the jury on that issue. Upon a consideration of the whole record, we are constrained to say that the evidence supports the verdict, and that , the judgment rendered does substantial justice between the parties and should be affirmed, which is accordingly done.
Affirmed.